DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7, 9, 10, 13, 14, 16-18 and 20 of U.S. Patent No. 10,747,242 in view of Amundson et al. U.S. PGPub 2009/0143918. 
Regarding claims 1 and 9, Patent ‘242 does not explicitly disclose in response to the click received via the user input component, return to a main thermostat interface that indicates an ambient temperature measured using the temperature sensor. Regarding claims 2 and 11, Patent ‘242 does not disclose a rectangular electronic display presenting the adjusted setpoint temperature value simultaneously with the ambient temperature. Regarding claim 8, Patent ‘242 does not disclose display a word-based message indicating whether heating to or cooling to the adjusted setpoint is being performed.
 	Amundson discloses in response to the click received via the user input component, return to a main thermostat interface (e.g. home screen) that indicates an ambient temperature measured using the temperature sensor (e.g. Fig. 3-9). Regarding claims 2 and 11, Patent ‘242 does not disclose a rectangular electronic display presenting the adjusted setpoint temperature value simultaneously with the ambient temperature (e.g. Fig. 3-9). Regarding claim 8, Patent ‘242 does not disclose display a word-based message indicating whether heating to or cooling to the adjusted setpoint is being performed (e.g. Fig. 3-9).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to return to a home screen after a selection, simulataneously present an adjusted temperature and an ambient temperature and displaying a message indicating a heating/cooling status. One of 
 	Therefore, it would have been obvious to modify Patent ‘242 with Amundson to obtain the invention as specified in claims 1-19.
Instant Application
U.S. Patent 10,747,242
1. A smart thermostat for mounting to a wall, comprising: a rectangular body; a rotatable user input component attached with the rectangular body, wherein: the rectangular body comprises a user input component that can be rotated clockwise and rotated counterclockwise; the user input component is configured to receive a click towards the wall; a rectangular electronic display attached with the rectangular body such that the rectangular electronic display is visible on a face of the rectangular body; a temperature sensor mounted within the rectangular body; one or more processors disposed within the rectangular body and in communication with the user input component, the rectangular electronic display, and the temperature sensor, the one or more processors being configured to: cause presentation of a temperature setpoint by the rectangular electronic display; adjust the 


2. The smart thermostat of claim 1, further comprising: a wireless communication interface, wherein the wireless communication interface is used to communicate with the HVAC system.
4. The smart thermostat of claim 1, wherein the rectangular body is a rounded-rectangular body.
1. A smart thermostat for mounting to a wall, comprising: a rounded -rectangular body…
5. The smart thermostat of claim 1, further comprising a mechanical coupling that attaches the rectangular body to a support structure.
4. The smart thermostat of claim 1, further comprising a mechanical coupling that attaches the rounded -rectangular body to a support structure.
6. The smart thermostat of claim 1, wherein the one or more processors are further configured to 


7. The smart thermostat of claim 1, further comprising a wall dock, wherein the rounded -rectangular body attached with the wall dock to removably mount to the wall.
9. A method for control of an HVAC system by a thermostat, the method comprising: presenting, by the thermostat, a temperature setpoint by a rectangular electronic display that is present on a rectangular body of the thermostat; receiving, by the thermostat, user input that comprises a user input component attached with the rectangular body of the thermostat being rotated clockwise or rotated counterclockwise; adjusting the temperature setpoint in response to the user input component being rotated clockwise or rotated counterclockwise. receiving, by the thermostat, a click towards a wall via the user input component; returning to a main thermostat interface that indicates an ambient temperature measured using a temperature sensor in response to the click received via the user input 


10. The method for controlling the HVAC system of claim 9, wherein causing the HVAC system to be activated is performed using wireless communication via a wireless communication interface of the thermostat.
12. The method for controlling the HVAC system of claim 9, further comprising: presenting a plurality of selectable menu items on the rectangular electronic display.
13. The method for controlling the HVAC system of claim 9, wherein the plurality of selectable menu items are presented along a periphery of the rectangular electronic display.
13. The method for controlling the HVAC system of claim 9, wherein the rectangular body is a rounded-rectangular body.
9. A method for control of an HVAC system by a thermostat, the method comprising: receiving, by the thermostat, user input that comprises a rectangular body…
14. The method for controlling the HVAC system of claim 9, further comprising: attaching the rectangular body to a wall dock, wherein the wall dock is mounted to the wall.
14. The method for controlling the HVAC system of claim 9, further comprising: attaching the rectangular body to a wall dock, wherein the wall dock is mounted to the wall.

16. A smart thermostat, comprising: a rounded -rectangular housing means, wherein: the rounded -rectangular housing means comprises a user input means such that the rounded -rectangular housing means can be rotated clockwise and rotated counterclockwise causing the rounded -rectangular housing means to tilt; the user input means receives a click such that part of the rounded -rectangular housing means can be pressed; an electronic display means attached with the rounded -rectangular housing means, wherein such that the electronic display means is visible on a face of the rounded -rectangular housing means; a temperature sensing means mounted within the rounded -rectangular housing means; means for determining a setpoint temperature value; and means for causing a heating, ventilation, and air conditioning (HVAC) system to be activated based at least in part on a comparison of a measured ambient temperature and the setpoint temperature value.

17. The smart thermostat of claim 16, further comprising a wireless communication means that is used to communicate with the HVAC system.
17. The smart thermostat of claim 15, further comprising a coupling means that removably attaches the rectangular housing means to a support structure.
18. The smart thermostat of claim 16, further comprising a coupling means that removably attaches the rounded -rectangular housing means to a support structure.
18. The smart thermostat of claim 15, wherein the rectangular housing means is a rounded-rectangular housing means.
A smart thermostat, comprising: a rounded -rectangular housing means…
19. The smart thermostat of claim 15, wherein the processing means causes a plurality of selectable menu items to be presented on the electronic display means.
20. The smart thermostat of claim 16, further comprising a processing means that causes a plurality of selectable menu items to be presented along a periphery of the electronic display means.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
June 17, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116